SPAETH, J.,
dissented. Compare this case (56 bags, no evidence of degree of dilution) with Commonwealth v. Santi*608ago, 462 Pa. 216, 340 A.2d 440 (1975) (25 packets, 17 bundles, half pound of heroin, and cutting and packaging equipment); Commonwealth v. Hill, 236 Pa.Super. 572, 346 A.2d 314 (1975) (45 half spoon packets of heroin, 11 packets of cocaine, packaging equipment, and large amount of cash); Commonwealth v. Wright, 234 Pa.Super. 83, 339 A.2d 103 (1975) (possession of 25 packets by defendant proved not to be user); Commonwealth v. Brown, 232 Pa.Super. 463, 335 A.2d 782 (1975) (expert testimony that 71 packets were bundled as seller would do).